August 18, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     IN THE ESTATE OF RAUL HUMBERTO AYALA, SR., DECEASED

NO. 14-14-00324-CV

                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, signed April
22, 2014, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Raul Humberto Ayala, Jr., to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.